Citation Nr: 1624904	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to May 1968.  His awards and decorations include a National Defense Service Medal, a Vietnam Service Medal, and a Parachute Badge.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2014, the Veteran and his wife testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2015, the Board remanded the issue of entitlement to service connection for a bilateral foot disability.  That issue is now before the Board for further appellate review.



FINDINGS OF FACT

The Veteran's bilateral foot disability was not caused or aggravated by a disease or injury in active military service.



CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a claimant with notice of the evidence necessary to substantiate his claim for benefits and to make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in August 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have, been overlooked.  Here, during the hearing, the VLJ noted the element of the claim that was lacking to substantiate the claim for benefits.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

The Veteran was afforded VA examinations in April 2015 and May 2015.  The examination reports are adequate because the examiners' findings and conclusions are based on an accurate history, are definitive, and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The AOJ obtained the April 2015 and May 2015 VA opinions as well as the Veteran's SSA records pursuant to the January 2015 Board remand.  The Board is thus satisfied that there was substantial compliance with the January 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

The Veteran's service treatment records are absent any complaints of foot complaints or disability.  The Veteran's Form DD 214 reflects that the Veteran was awarded a parachute badge.

VA medical records dated from February 2007 to July 2007 show that the Veteran sought treatment for foot pain.  The records reflect that heel pain and plantar fasciitis were noted on physical examination.

In February 2007, the Veteran's sister-in-law wrote that the Veteran had always been active, but that in the past year there had been a noticeable decline in his physical and mental health.  No specific disability was mentioned.

The Veteran's half-brother wrote that the Veteran had informed him during service of injuries sustained in service.  Injuries to several joints were mentioned, but there was no reference to the feet.

The Veteran's brother reported an awareness that the Veteran had sustained knee and elbow injuries in service and had digestive difficulties, but there was no mention of a foot injury or disability.

In February 2008, a VA physician wrote that she had been treating the Veteran since 2003 for arthritis of unspecified joints, and she believed this disability was related to the injuries from trauma in the Vietnam War.  It was common in her experience for veterans who performed "paratrooping" work to present with disabilities years later.

In September 2008, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's service treatment records and interviewed the Veteran extensively about his military service.  The examiner noted the Veteran's belief that his disability was related to parachute jumps in service.  The Veteran reported a history of post service foot and ankle injuries, but no specific in-service injury.  Upon physical examination the examiner found "no evidence of abnormal bilateral foot [disorder], full range of motion, DeLuca score 0."  The examiner found no evidence of hallux valgus or clawfoot.  Nor was there any evidence that the Veteran was unable to weight-bear.  The examiner noted that X-rays were pending and opined that any disorders then discovered, including arthritis, could be related to military training exercises.

October 2008 X-rays of the Veteran's feet revealed bilateral retrocalcaneal spurs; radiopaque foreign body on or in the skin of the left heel.  There was no opinion provided as to whether that diagnosis is related to the Veteran's military service.

In April 2015, the Veteran was afforded a second VA examination.  The examiner reviewed the Veteran's service treatment records and subsequent medical treatment records.  In addition, the examiner performed an in-person examination of the Veteran.  Regarding whether the Veteran's bilateral foot disorder is related to his military service, the examiner opined that it is not.  Instead, the examiner the Veteran's heel spurs to be age-related.  In drawing this conclusion, the examiner noted the absence of reported foot problems upon separation from duty, and during visits to VA medical centers between 1999 and 2006.  In addition, the examiner observed that heel spurs were absent from an August 2006 foot x-ray, but were first revealed in a July 2007 X-ray.  

The examiner explained that "[h]eel spurs occur when calcium deposits build up on the underside of the heel bone, a process that usually occurs over a prior of many months.  Heel spurs are often caused by strains on foot muscles and ligaments, stretching of the plantar fascia, and repeated tearing of the membrane that covers the heel bone.  Heel spurs are especially common among athletes whose activities include large amounts of running."  The examiner indicated that risk factors for heel spurs include walking gait abnormalities, running or jogging, and excess weight (noting that the Veteran's weight had increased since separation).  In addition, the examiner stated that "[i]ncreasing age, which decreases plantar fascia flexibility and things the heel's protective fat pad [is a risk fact associated with plantar fasciitis]."  In addition to his personal observations, the examiner cited to the Columbia Journal of Medicine which found that "[b]y the age of 35, approximately 30% of people will show evidence of degeneration at one or more joints.  By the age of 60, greater than 90% of people will show evidence of degeneration at one or more joints." 

At the September 2014 hearing, the Veteran testified that he believed he injured his feet in parachute jumps.

In May 2015, the Veteran attended another VA examination.  After a review of the Veteran's service treatment records, subsequent medical treatment records, and x-rays, the examiner was able to rule out arthritis of the feet.  Upon physical examination, the examiner noted foot pain with no functional loss.  The examiner diagnosed the Veteran with a prominent calcaneal Achilles enthesophyte, and concluded that "otherwise, the bones articulate normally, are of grossly unremarkable configuration, and reveal no significant corticomedullary structural or attenuation abnormalities for [the Veteran's] age."  Regarding the question of whether the Veteran's condition is related to military service, the examiner cited to the April 2015 opinion.



Analysis

As an initial matter, the Board notes that the Veteran has a post-service diagnosis of plantar fasciitis in his feet as well as findings of heel spurs.  See July 2007 X-ray; April 2015 VA Examination.  Therefore, the evidence demonstrates a current disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred during service, the Veteran's service treatment records reveal that he participated in parachute exercises.  Additionally, the Veteran has provided competent and credible statements reporting that he participated in several parachute jumps with difficult landings.  See May 2016 Informal Hearing Presentation.  Thus, a bilateral foot injury is consistent with the place, type, and circumstances of the Veteran's service, and the second requirement of service connection is established.  See 38 U.S.C.A. § 1154(a); see Shedden, supra.

The remaining element is a nexus between the current foot disabilities and in service diseases or injuries.  A VA physician has provided an opinion linking arthritis to parachute jumps in service; but the opinion did not specifically discuss the foot disabilities and subsequent examinations have not been interpreted as showing arthritis in the feet.  This opinion is; therefore of limited probative value and is insufficient to establish a link between a current foot disability and service.

To the contrary, the VA physician who examined the Veteran in April 2015 found no relationship between the Veteran's service activities and a current bilateral foot disability.  The April and May 2015 opinions were supported by a detailed rationale and considered an accurate history.  Hence, it is of significant probative value.

Although the Veteran has indicated that he served in combat, he has not reported any foot disability arising during such combat.  Indeed, his testimony indicates that he believes the foot disabilities arose from his participation in jump school, rather than combat.  Accordingly, the presumptions afforded combat veterans cannot service as the basis for granting service connection for a foot disability.

The Veteran appears to acknowledge that his foot disabilities began some time after service and this is consistent with the contemporaneous record.  There is essentially no competent evidence linking the current foot disabilities to a remote injury in service.  The Veteran has expressed his belief that there is such a connection.  While he is competent to report the symptoms of his disability and facts observable to a lay person, he has not been shown to have the requisite clinical training to provide an opinion that a current disability is the result of remote trauma in service.  38 C.F.R. § 3.159(a)(2) (2015).

In sum, the evidence is against the claim.  Reasonable doubt does not arise and the appeal must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral foot disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


